Per Curiam,
Mason, Chief Justice.
The defendants in error, brought an action of replevin against the plaintiff in error, for two yoke ot oxen, and claiming in his declaration, damages to the amount of sixty dollars. The jury brought in a verdict for the plaintiff below, of thirty-five dollars. A motion was then made to set aside the verdict, for want of jurisdiction ; the sum recovered being less than fifty dollars. That motion being overruled, the question is brought up for revision here.
The act of 3d February, 1843, gives the District Court jurisdiction where the debt or demand or cause of action shall amount to fifty dollars or upwards, shall the test of jurisdiction be the amount claimed in the declaration or that found due by the verdict ?
We think the question of jurisdiction should be capable of being determined at the beginning, rather than at the termination of the proceedings, and such we presume is the universal practice of courts under similar statutes. We know of no instance where the question of jurisdiction has been made dependent upon the verdict of the jury, but it is always made capable of ascertainment at some preliminary stage of the proceedings. One jury might assess one amount of damages ; another might agree upon a much larger amount. If this case had been sent out of the District Court on account of the verdict being too small, it might at the next trial be sent out of the justice’s court for an equally good reason, because the verdict was too large. This would be a very inconvenient rule. As well for this reason, as for that of such a course being in opposition to the general course of practice in like cases, we think the decision of the court below should be sustained.
Judgment affirmed accordingly.